DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2 5-8, 11-13, 15 and 17-20 are currently pending. Claims 4, 10 and 16 have been cancelled. Claims 3, 9 and 14 were previously withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Pub. 2021/0226702) in view of SOUDERS (U.S. Pub. 2018/0302403), OBERHEIDE (U.S. Pub. 2014/0245396) and MOLINA-MARKHAM (U.S. Patent 9,961,547).

Regarding claims 1, 2, 8 and 15,
KIM teaches a system comprising: 
a communication interface (440 in fig. 4); 
a security sensor (432 in fig. 4); 
a computer processing circuit (410 in fig. 4); 
a portable housing that encloses at least portions of the communication interface, the security sensor, and the computer processing circuit ([0227] teaches a wearable device 20, embodied as any of the disclosed devices); and 
a computer-readable storage medium storing instructions, which, when executed by the computer processing circuit, are configured to cause the computer processing circuit to perform a method comprising: 
changing an operational mode from a closed operational mode to an open operational mode ([0037] teaches an operation for pairing/associating the wearable device 20 with the host device 30 (corresponding to "open mode" of the claim), unpairing/disassociating the wearable device 20 from the host device 30 (corresponding to a "closed" mode), and the like) for a secure data device that stores a plurality of secure data items (see S718 in at least fig. 7; [0049] teaches memory 420; also see modules 424 and 426 as discussed in [0049]); 
receiving a request for at least one of the secure data items from a client device (30) that is communicating with a third-party device (40) ([0044] teaches that the forwarding request module 372  of the host device 30 requests the wearable device 20 to forward the VLC data packet); 
providing a response to the request for the at least one secure data item based on the operational mode, wherein: 
the response comprises at least one of the secure data items for [[an]] the open operational mode (see S620 in fig. 6 or S722 in fig. 7 wherein VLC data is forwarded to host device 30); 
providing the response comprises: 
retrieving the at least one secure data item from a secure storage of the secure data device (see S718 and S722 in fig. 7); 
and 
generating the response comprising the at least one secure data item (see S722 in fig. 7).
Kim fails to expressly teach: (a) changing the operational mode in response to a manual user input detected by the security sensor; (b) providing a response to the request for the at least one secure data item wherein the response comprises a blank response for the closed operational mode; and (c) decrypting the at least one secure data item.
	With regard to (a), SOUDERS teaches a system for data collection and processing comprising: changing the operational mode in response to a manual user input detected by the security sensor ([0003] teaches a pairing operation between a peripheral device e.g., smartwatch, and host device e.g., smartphone, wherein pairing (an activated paired state is interpreted as corresponding to an open mode) requires the user to enter a code i.e., “manual user input detected by the security sensor”).
	Before the effective filing date of the invention, it would have been obvious to modify Kim, per the teachings of Souders, such that the linking/pairing (i.e., change in operation mode from a closed operational mode to an open operation mode) of the host device (30) and wearable device (20) is effectuated by a manual user input as claimed, for the purpose of allowing au ser to validate that she is in possession of and the owner of both the wearable device and the host device.
With regard to (b), OBERHEIDE teaches in [0048] a system and method for providing authentication wherein if the authentication process is unsuccessfully completed an indication of the failure shall be communicated, wherein the indication can be explicit in that the authentication request is canceled, denied, or is responded to with an error. The failure can alternatively be implicit such as with a null response.
Before the effective filing date of the invention, it would have been obvious to further modify the Kim device per the teachings of Oberheide, providing a blank or null response for a closed operational mode for the purpose of indicating to a user a failure in authentication processing.
With regard to (c), MOLINA-MARKHAM teaches in column 16:18-22, a system wherein after a wearable device and a phone device are paired, all subsequent communications are encrypted.
Before the effective filing date of the invention, it would have been obvious to further modify the Kim device per the teachings of Molina-Markham, encrypting and decrypting the forwarded data, for the purpose of providing an additional level of confidentiality, integrity and authenticity of the transferred data.  
Regarding claim 20,
Kim teaches that the security sensor is selected from a group comprising a touch sensor, push button, biometric sensor, switch, and microphone (see [0047] teaches user interfaces including a touchscreen, buttons, etc.,).

Claim(s) 5-7, 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (U.S. Pub. 2021/0226702) in view of SOUDERS (U.S. Pub. 2018/0302403), OBERHEIDE (U.S. Pub. 2014/0245396) and MOLINA-MARKHAM (U.S. Patent 9,961,547) as applied to claims 1, 8 and 15 above, and further in view of EINBERG (US 2018/0103030).
Regarding claims 5, 11 and 17,
Kim, as modified by the Souders, Oberheide and Molina-Markham, teaches the limitations of claims 1, 8 and 15, but fails to further teach the features recited in claims 5, 11 and 17.
EINBERG teaches illuminating the secure data device based on the operational mode ([0018] teaches that the continuous authentication operational mode may be indicated using light data emitted by light radiation). 
Before the effective filing date of the invention, it would have been obvious to further modify the Kim device per the teachings of Einberg, illuminating the secure data device are recited, for the purpose of providing a visual indicator to the user of the current mode of operation of the device.
Regarding claims 6, 12 and 18,
Einberg teaches that the request for the at least one secure data item comprises a request from the client device to the third-party device ([0085] teaches that evaluating a key comprises referencing access information stored on memory 416 or 432 (note that elements 416 and 432 are interpreted as corresponding to the third-party device, as broadly recited)). 
Regarding claims 7, 13 and 19,
Einberg teaches providing the response comprises modifying the request such that the request from the client device comprises the at least one secure data item ([0085] teaches that evaluation via communication with 416 and 432, comprises an independent reference to each key; the reference operation comprises at least a reference to the specific key hence, a modification of  the request so as to make a specified request for information, not merely a general request for data). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DIONNE PENDLETON/            Primary Examiner, Art Unit 2689